EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 22, line 8, delete --the first-- and insert “a first”;
In claim 22, line 10, delete --the second-- and insert “a second”;
In claim 24, line 8, delete --the first-- and insert “a first”;
In claim 24, line 10, delete --the second-- and insert “a second”.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Allowable Subject Matter
Claims 1-13 and 21-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the assembly wherein the first and second locking pawls each include a main body and a plurality of locking elements extending from the main body, the plurality of locking elements of each of the first and second locking pawls are engaged with selected ones of the locking features in the locked state, each of the locking features of the first sidewall includes a first ramped surface and a first straight surface that opposes the first ramped surface and each of the locking features of the second sidewall includes a second ramped surface and a second straight surface that opposes the second ramped surface, each locking feature of the first sidewall corresponds to a respective locking feature of the second sidewall, the first ramped surface and the second straight surface of corresponding locking regarding claim 23, the prior art does not teach the assembly wherein the first and second locking pawls each include a main body and a plurality of locking elements extending from the main body, the plurality of locking elements of each of the first and second locking pawls are engaged with selected ones of the locking features in the locked state, the first locking pawl includes a rail extending from the main body of the first locking pawl, contact between the second locking pawl and the rail of the first locking pawl forces the second locking pawl toward the unlocked state as the first locking pawl moves toward the unlocked state, and movement of the first locking pawl toward the locked state allows corresponding movement of the second locking pawl toward the locked state, in combination with the other limitations recited.  The Examiner notes that there is no motivation to modify the prior art reference DE 10 2004013 183 A1 to create two locking pawls and doing so would not yield predictable results due to the structure of the catch (locking) assembly and locking/unlocking means. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 21, 2021